Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 1 of 20 Page ID #:66




  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4  bholly@awattorneys.com
    3880 Lemon Street, Suite 520
  5 Riverside, California 92501
    Telephone: (951) 241-7338
  6 Facsimile: (951) 300-0985
  7 Attorneys for COUNTY OF SAN
    BERNARDINO, and SAN
  8 BERNARDINO COUNTY SHERIFF’S
    DEPARTMENT
  9
                      UNITED STATES DISTRICT COURT
 10
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 11
 12
      UNITED STATES OF AMERICA,                    Case No. 5:19-cv-02298 JGB (KKx)
 13
                            Plaintiff,             DEFENDANTS COUNTY OF SAN
 14                                                BERNARDINO and SAN
                v.                                 BERNARDINO COUNTY
 15                                                SHERIFF’S DEPARTMENT’S
    CITY OF HESPERIA, COUNTY OF                    ANSWER TO COMPLAINT AND
 16 SAN BERNARDINO, and SAN                        DEMAND FOR JURY TRIAL
    BERNARDINO COUNTY SHERIFF’S                    ROA#: 1
 17 DEPARTMENT,
                                                   The Hon. Jesus B. Bernal
 18                         Defendants.
                                                   Trial Date:        N/A
 19
 20            Defendants COUNTY OF SAN BERNARDINO, and SAN BERNARDINO
 21 COUNTY SHERIFF’S DEPARTMENT1 (“Defendants”) hereby respond to the
 22 allegations contained in the Complaint filed by PLAINTIFF UNITED STATES OF
 23 AMERICA (“Plaintiff”) and each cause of action thereafter as follows:
 24 / / /
 25 / / /
 26
 27   1
      The Sheriff’s Department is erroneously sued herein as a separate legal entity when,
 28 in fact, it is a department of the County of San Bernardino, a municipal corporation.
      01071.0047/628735.1                                              Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 2 of 20 Page ID #:67




  1                                             INTRODUCTION
  2            1.           Defendants allege that Title VIII of the Civil Rights Act of 1968, as
  3 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601–3631 (the
  4 “Fair Housing Act” or “FHA”) and 42 U.S.C. § 3612(o) speak for themselves, and that
  5 to admit or deny the allegations of Paragraph 1 of the Complaint calls for a legal
  6 conclusion. The foregoing notwithstanding, the Defendants admit that the statements of
  7 the second sentence of this paragraph regarding the procedural history prior to the filing
  8 of the Complaint are accurate.
  9            2.           Defendants deny the allegations of paragraph 2 of the Complaint.
 10            3.           Defendants deny the allegations of the first sentence of paragraph 3 of the
 11 Complaint to the extent that it alleges that the ordinance at issue required the eviction of
 12 any and all tenants upon notification of criminal activity by the Sheriff’s Department.
 13 Defendants admit the allegations of the second sentence of paragraph 3 of the
 14 Complaint, in that the ordinance mandated Sheriff’s Department screenings for tenants
 15 and annual exterior inspections of rental properties. Defendants deny the remaining
 16 allegations of paragraph 3 of the Complaint.
 17            4.           Defendants deny the allegations of paragraph 4 of the Complaint.
 18            5.           Defendants deny the allegations of paragraph 5 of the Complaint.
 19                                      JURISDICTION AND VENUE
 20            6.           Defendants allege that 28 U.S.C. §§ 1131, 1345 and 42 U.S.C. §§3212(o),
 21 3614(a) speak for themselves, and that to admit or deny the allegations of Paragraph 6
 22 of the Complaint calls for a legal conclusion. However, the Defendants do not dispute
 23 that this Court has jurisdiction over this action.
 24            7.           Defendants allege that 28 U.S.C. § 1391(b) speaks for itself, and that to
 25 admit or deny the allegations of Paragraph 7 of the Complaint calls for a legal
 26 conclusion. However, Defendants do not dispute that this action is properly venued in
 27 the Central District of California.
 28 / / /
      01071.0047/628735.1
                                              -2-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 3 of 20 Page ID #:68




  1                                              DEFENDANTS
  2            8.           Defendants admit the allegations of paragraph 8 of the Complaint.
  3            9.           Defendants admit the allegations of paragraph 9 of the Complaint.
  4            10.          Defendants admit the allegations of paragraph 10 of the Complaint.
  5            11.          Defendants admit the allegations of paragraph 11 of the Complaint.
  6                                       FACTUAL ALLEGATIONS
  7            12.          Defendants admit the allegations of paragraph 12 of the Complaint.
  8            13.          Defendants lack sufficient knowledge or information to form a basis as to
  9 the truth of the allegations of paragraph 13 of the Complaint and on that basis deny
 10 those allegations.
 11            14.          Defendants lack sufficient knowledge or information to form a basis as to
 12 the truth of the allegations of paragraph 14 of the Complaint and on that basis deny
 13 those allegations.
 14            15.          Defendants admit the allegations of paragraph 15 of the Complaint.
 15            16.          Defendants admit the allegation of paragraph 16 of the Complaint in that
 16 the ordinance applied exclusively to rental properties.
 17                         a.    Defendants admit the allegations of paragraph 16(a).
 18                         b.    Defendants admit the allegations of paragraph 16(b).
 19                         c.    Defendants admit the allegations of paragraph 16(c), except that the
 20 quoted language in the final sentence of paragraph 16(c) is not a wholly accurate quote
 21 of the language contained in the addendum, which specifies that “every member of
 22 OCCUPANT/RESIDENT’s household, or a guest or other person(s) under
 23 OCCUPANT/RESIDENT’s control shall vacate said premises within three days, all in
 24 accordance with California Law.”
 25                         d.    Defendants admit the allegations of paragraph 16(d).
 26                         e.    Defendants admit the allegations of paragraph 16(e) in that the
 27 ordinance required all rental properties in the City to undergo annual exterior
 28
      01071.0047/628735.1
                                              -3-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 4 of 20 Page ID #:69




  1 inspections and provided for the alleged fees, but deny that the ordinance provided
  2 specific criteria, such as lighting and landscaping, to be inspected.
  3         17.    Defendants admit the allegations of the first sentence of paragraph 17 of
  4 the Complaint. Defendants deny the allegations of the second sentence of paragraph 17
  5 of the Complaint because, while many provisions of the ordinance are similar or
  6 unchanged, substantive changes to the ordinance were made. Defendants admit the
  7 allegations of the third sentence of paragraph 17 of the Complaint.
  8         18.    Defendants deny the allegations of paragraph 18 of the Complaint.
  9         19.    Defendants deny the allegations of paragraph 19 of the Complaint.
 10         20.    Defendants deny the allegations of the first sentence of paragraph 20 of the
 11 Complaint. Defendants deny the allegations of the second sentence of paragraph 20 of
 12 the Complaint. Defendants lack sufficient knowledge or information to form a basis as
 13 to the truth of the allegations of the third sentence of paragraph 20 of the Complaint and
 14 on that basis deny those allegations.
 15                a.    Defendants admit the allegations of paragraph 20(a) of the
 16 Complaint, because the quoted language is accurate, although it is excerpted and
 17 stripped of context.
 18                b.    Defendants admit the allegations of paragraph 20(b) of the
 19 Complaint, because the quoted language is accurate, although it is excerpted and
 20 stripped of context.
 21                c.    Defendants admit the allegations of paragraph 20(c) of the
 22 Complaint, because the quoted language is accurate, although it is excerpted and
 23 stripped of context.
 24                d.    Defendants admit the allegations of paragraph 20(d) of the
 25 Complaint, because the quoted language is accurate, although it is excerpted and
 26 stripped of context.
 27                e.    Defendants admit the allegations of the first sentence of paragraph
 28 20(e) of the Complaint. Defendants lacks sufficient knowledge or information to form a
    01071.0047/628735.1
                                             -4-                        Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                            DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 5 of 20 Page ID #:70




  1 basis as to the truth of the allegations of the second and third sentences of paragraph
  2 20(e) of the complaint, and on that basis deny those allegations. The foregoing
  3 notwithstanding, Defendants admit that an individual did speak at a hearing on the
  4 ordinance and state that people were moving from parts of Los Angeles County which
  5 he identified by the 323 area code.
  6         21.    Defendants admit the allegations of paragraph 21 of the Complaint.
  7         22.    Defendants deny the allegations of the first sentence of paragraph 22 of the
  8 Complaint. Defendants lack sufficient knowledge or information to form a basis as to
  9 the truth of the allegations of the second sentence of Paragraph 22 regarding the
 10 demographics of renters in the City of Hesperia and on that basis deny those
 11 allegations.
 12         23.    Defendants deny the allegations of the first sentence of paragraph 23 of the
 13 Complaint. Defendants admit the allegations of the second sentence of paragraph 23 to
 14 the extent that the quoted language therein, stripped of further context, is accurate.
 15 Defendants admit the allegations of the third sentence of paragraph 23 to the extent that
 16 the quoted language therein, stripped of further context, is accurate.
 17         24.    Despite a good faith effort to review records and provide substantive
 18 responses to the allegations of the Complaint, many of the citations, documents, and
 19 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendants
 20 therefore lacks sufficient knowledge or information to form a basis as to the truth of the
 21 allegations of paragraph 24 of the Complaint at this time, and on that basis deny those
 22 allegations. The foregoing notwithstanding, Defendants admit that they provided
 23 support and resources to the City of Hesperia (“City”) in the preparation and
 24 implementation of the ordinance inasmuch as the Sheriff’s Department was contracted
 25 to provide police services to the City prior to the enactment of the ordinance.
 26         25.    Defendants lacks sufficient knowledge or information to form a basis as to
 27 the truth of the allegations of the first sentence of paragraph 25 of the Complaint and on
 28 that basis deny those allegations. Defendants admit the allegations of the second
    01071.0047/628735.1
                                           -5-                       Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                            DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 6 of 20 Page ID #:71




  1 sentence of paragraph 25 of the Complaint. Defendants admit the allegations of the
  2 third sentence paragraph 25 of the Complaint in that then-Captain Bentsen made a
  3 presentation before the City Council in which he provided data related to crime and
  4 rental housing. Defendants deny the allegations of the fourth sentence of paragraph 25
  5 of the Complaint.
  6               a.     Defendants admit the allegations of the first sentence of paragraph
  7 25(a) of the Complaint. Defendants lack sufficient information or belief to form a basis
  8 as to the truth of the allegations of the second sentence of paragraph 25(a) regarding the
  9 necessity of further information, and on that basis deny those allegations.
 10               b.     Defendants admit the allegations of the first sentence of paragraph
 11 25(b) of the Complaint. Defendants admit the allegations of the second sentence of
 12 paragraph 25(b) of the Complaint. Defendants admit those allegations of the third
 13 sentence of paragraph 25(b) alleging that the presentation by Bentsen did not include
 14 data for multiple responses involving alarm calls, but lack sufficient information or
 15 belief to form a basis as to the truth of the allegations regarding whether alarm calls
 16 typically occurred at homes. Defendants admit the allegations of the fourth sentence of
 17 paragraph 25(b) of the Complaint.
 18               c.     Defendants admit the allegations of paragraph 25(c) of the
 19 Complaint.
 20         26.   Defendants admit the allegations of the first sentence paragraph 26 of the
 21 Complaint in that the Sheriff’s Department had an internal unit to enforce the
 22 ordinance. Defendants lack sufficient knowledge or information to form a basis as to
 23 the truth of the allegations of the first sentence of paragraph 26 of the Complaint
 24 regarding the establishment of the aforementioned unit prior to the ordinance’s being
 25 enacted, and on that basis deny those allegations. Defendants admit that the Sheriff’s
 26 Department licensed “easy-tracking” software, but Defendants are informed and
 27 believes, and on that basis allege, that the Sheriff’s Department licensed the alleged
 28 software more than a year before the ordinance at issue in the Complaint was passed.
    01071.0047/628735.1
                                             -6-                      Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                            DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 7 of 20 Page ID #:72




  1         27.    Defendants admit the allegations of paragraph 27 of the Complaint,
  2 inasmuch as the quoted language is accurate, although excerpted and stripped of
  3 context. However, Defendants deny the allegations of paragraph 27 that Bentsen made
  4 any representations regarding whether the acts described in the language quoted therein
  5 would warrant eviction.
  6         28.    Despite a good faith effort to review records and provide substantive
  7 responses to the allegations of the Complaint, many of the citations, documents, and
  8 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendants
  9 therefore lack sufficient knowledge or information to form a basis as to the truth of the
 10 allegations of paragraph 28 of the Complaint at this time, and on that basis deny those
 11 allegations. The foregoing notwithstanding, Defendants admit the allegations of the
 12 second sentence of paragraph 28 only inasmuch as an individual did state that the
 13 ordinance was “trampling on civil rights” during a hearing on the matter
 14         29.    Despite a good faith effort to review records and provide substantive
 15 responses to the allegations of the Complaint, many of the citations, documents, and
 16 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendants
 17 therefore lack sufficient knowledge or information to form a basis as to the truth of the
 18 allegations of the first sentence of paragraph 29 of the Complaint at this time because
 19 Defendants are unable to locate the alleged letter, and on that basis deny those
 20 allegations. Defendants admit the allegations of the second sentence of paragraph 29,
 21 inasmuch as the quoted language is accurate, although incomplete and stripped of
 22 context. Defendants deny the allegations of the third sentence of paragraph 29 of the
 23 Complaint because Plaintiff has altered the quoted language, and as such it is not
 24 accurate.
 25         30.    Despite a good faith effort to review records and provide substantive
 26 responses to the allegations of the Complaint, many of the citations, documents, and
 27 facts alleged in the Complaint relate back to late 2015 or early 2016, and Defendants
 28 therefore lack sufficient knowledge or information to form a basis as to the truth of the
    01071.0047/628735.1
                                              -7-                        Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                            DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 8 of 20 Page ID #:73




  1 allegations of paragraph 30 of the Complaint at this time, and on that basis deny those
  2 allegations. However, Defendants did locate the letter alleged in the second sentence of
  3 paragraph 30 of the Complaint, and therefore admit the allegations of the second
  4 sentence of paragraph 30 of the Complaint.
  5            31.          Defendants admit the allegations of paragraph 31 of the Complaint.
  6            32.          Defendants admit the allegations of the first sentence of paragraph 32 of
  7 the Complaint. Defendants lack sufficient knowledge or information to form a basis as
  8 to the truth of the allegations of the second sentence of paragraph 32 of the Complaint
  9 regarding the composition of the internal unit tasked with enforcing the ordinance, but
 10 admit that there was an internal unit tasked with enforcing the ordinance.
 11            33.          Defendants deny the allegations of the first sentence of paragraph 33 of the
 12 Complaint. Defendants admit the allegations of the second sentence of paragraph 33 of
 13 the Complaint. Defendants deny the allegations of the third sentence of paragraph 33 of
 14 the Complaint because the ordinance did not mandate that owners begin an eviction
 15 process as to any and all tenants.
 16            34.          Defendants deny the allegations of the first sentence of paragraph 34 of the
 17 Complaint. Defendants deny the allegations of the second sentence of paragraph 34 of
 18 the Complaint. Defendants admit the allegations of the third sentence of paragraph 34,
 19 to the extent that the ordinance gave the Chief of Police discretion to determine what
 20 evidence and documents to provide to the extent permitted under relevant state and
 21 federal law.
 22            35.          Despite a good faith effort to review records and provide substantive
 23 responses to the allegations of the Complaint, many of the citations, documents, and
 24 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 25 individuals and organizations are frequently left unnamed in the Complaint, and
 26 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 27 truth of the allegations of paragraph 35 of the Complaint at this time, and on that basis
 28 deny those allegations.
      01071.0047/628735.1
                                              -8-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 9 of 20 Page ID #:74




  1            36.          Defendants admit the allegations of the first sentence of paragraph 36 of
  2 the Complaint in that the ordinance did not require a conviction or court judgment
  3 prior to a determination that a tenant should be evicted under the ordinance, but lacks
  4 sufficient information or belief to form a basis as to the truth of the allegation that the
  5 Sheriff’s Department “routinely” determined tenants should be evicted, and on that
  6 basis denies those allegations. Despite a good faith effort to review records and provide
  7 substantive responses to the allegations of the Complaint, many of the citations,
  8 documents, and facts alleged in the Complaint relate back to late 2015 or early 2016,
  9 and quoted individuals and organizations are frequently left unnamed in the Complaint,
 10 and Defendants therefore lack sufficient knowledge or information to form a basis as to
 11 the truth of the remaining allegations of paragraph 36 of the Complaint at this time, and
 12 on that basis deny those allegations.
 13            37.          Defendants deny the allegations of the first sentence of paragraph 37 of the
 14 Complaint. Despite a good faith effort to review records and provide substantive
 15 responses to the allegations of the Complaint, many of the citations, documents, and
 16 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 17 individuals and organizations are frequently left unnamed in the Complaint, and
 18 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 19 truth of the remaining allegations of paragraph 37 of the Complaint at this time, and on
 20 that basis deny those allegations.
 21            38.          Despite a good faith effort to review records and provide substantive
 22 responses to the allegations of the Complaint, many of the citations, documents, and
 23 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 24 individuals and organizations are frequently left unnamed in the Complaint, and
 25 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 26 truth of the allegations of paragraph 38 of the Complaint at this time, and on that basis
 27 deny those allegations.
 28 / / /
      01071.0047/628735.1
                                              -9-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 10 of 20 Page ID #:75




  1            39.          Despite a good faith effort to review records and provide substantive
  2 responses to the allegations of the Complaint, many of the citations, documents, and
  3 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
  4 individuals and organizations are frequently left unnamed in the Complaint, and
  5 Defendants therefore lack sufficient knowledge or information to form a basis as to the
  6 truth of the allegations of paragraph 39 of the Complaint at this time, and on that basis
  7 deny those allegations.
  8            40.          Despite a good faith effort to review records and provide substantive
  9 responses to the allegations of the Complaint, many of the citations, documents, and
 10 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 11 individuals and organizations are frequently left unnamed in the Complaint, and
 12 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 13 truth of the allegations of paragraph 40 of the Complaint at this time, and on that basis
 14 deny those allegations.
 15            41.          Despite a good faith effort to review records and provide substantive
 16 responses to the allegations of the Complaint, many of the citations, documents, and
 17 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 18 individuals and organizations are frequently left unnamed in the Complaint, and
 19 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 20 truth of the allegations of paragraph 41 of the Complaint at this time, and on that basis
 21 deny those allegations.
 22            42.          Defendants lack sufficient knowledge or information to form a basis as to
 23 the truth of the allegations of paragraph 42 of the Complaint and on that basis deny
 24 those allegations.
 25            43.          Defendants lack sufficient knowledge or information to form a basis as to
 26 the truth of the allegations of paragraph 43 of the Complaint and on that basis deny
 27 those allegations.
 28 / / /
      01071.0047/628735.1
                                             -10-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 11 of 20 Page ID #:76




  1            44.          Paragraph 44 of the Complaint contains no factual allegations regarding
  2 any act or omission of Defendants. To the extent that a response to paragraph 44 is
  3 required, Defendants lack sufficient knowledge or information to form a basis as to the
  4 truth of the allegations of paragraph 44 and on that basis deny those allegations.
  5            45.          Defendants deny the allegations of the first sentence of paragraph 45 of the
  6 Complaint. Defendants deny the allegations of the second sentence of paragraph 45 of
  7 the Complaint to the extent that it alleges the Sheriff’s Department threatened any fines
  8 beyond those authorized by the ordinance. Despite a good faith effort to review records
  9 and provide substantive responses to the allegations of the Complaint, many of the
 10 citations, documents, and facts alleged in the Complaint relate back to late 2015 or
 11 early 2016, and quoted individuals and organizations are frequently left unnamed in the
 12 Complaint, and Defendants therefore lack sufficient knowledge or information to form
 13 a basis as to the truth of the remaining allegations of paragraph 45 of the Complaint at
 14 this time, and on that basis deny those allegations.
 15            46.          Defendants deny the allegations of paragraph 46 of the Complaint.
 16            47.          Defendants admit the allegations of paragraph 47 of the Complaint to the
 17 extent that the Sheriff’s Department did track enforcement of the ordinance, but at this
 18 time Defendants lack sufficient knowledge or information to form a basis as to the truth
 19 of the allegation regarding the number of tenants identified, and on that basis deny
 20 those allegations.
 21            48.          Defendants lacks sufficient knowledge or information to form a basis as to
 22 the truth of the allegations of paragraph 48 of the Complaint and on that basis deny
 23 those allegations.
 24            49.          Defendants lack sufficient knowledge or information to form a basis as to
 25 the truth of the allegations of paragraph 49 of the Complaint and on that basis deny
 26 those allegations.
 27 / / /
 28 / / /
      01071.0047/628735.1
                                             -11-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 12 of 20 Page ID #:77




  1            50.          Defendants lack sufficient knowledge or information to form a basis as to
  2 the truth of the allegations of paragraph 50 of the Complaint and on that basis deny
  3 those allegations.
  4            51.          Defendants lack sufficient knowledge or information to form a basis as to
  5 the truth of the allegations of paragraph 51 of the Complaint and on that basis deny
  6 those allegations.
  7            52.          Defendants deny the allegations of paragraph 52 of the Complaint.
  8            53.          Defendants admit the allegations of paragraph 53 of the Complaint.
  9            54.          Despite a good faith effort to review records and provide substantive
 10 responses to the allegations of the Complaint, many of the citations, documents, and
 11 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 12 individuals and organizations are frequently left unnamed in the Complaint, and
 13 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 14 truth of the allegations of paragraph 54 of the Complaint at this time, and on that basis
 15 deny those allegations.
 16            55.          Despite a good faith effort to review records and provide substantive
 17 responses to the allegations of the Complaint, many of the citations, documents, and
 18 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 19 individuals and organizations are frequently left unnamed in the Complaint, and
 20 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 21 truth of the allegations of paragraph 55 of the Complaint at this time, and on that basis
 22 deny those allegations.
 23            56.          Despite a good faith effort to review records and provide substantive
 24 responses to the allegations of the Complaint, many of the citations, documents, and
 25 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
 26 individuals and organizations are frequently left unnamed in the Complaint, and
 27 Defendants therefore lack sufficient knowledge or information to form a basis as to the
 28
      01071.0047/628735.1
                                             -12-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 13 of 20 Page ID #:78




  1 truth of the allegations of paragraph 56 of the Complaint at this time, and on that basis
  2 deny those allegations.
  3            57.          Despite a good faith effort to review records and provide substantive
  4 responses to the allegations of the Complaint, many of the citations, documents, and
  5 facts alleged in the Complaint relate back to late 2015 or early 2016, and quoted
  6 individuals and organizations are frequently left unnamed in the Complaint, and
  7 Defendants therefore lack sufficient knowledge or information to form a basis as to the
  8 truth of the allegations of paragraph 57 of the Complaint at this time, and on that basis
  9 deny those allegations.
 10            58.          Defendants deny the allegations of paragraph 58 of the Complaint.
 11            59.          Defendants deny the allegations of paragraph 59 of the Complaint.
 12            60.          Defendants deny the allegations of paragraph 60 of the Complaint.
 13            61.          Defendants deny the allegations of paragraph 61 of the Complaint.
 14            62.          Defendants admit the allegations of paragraph 62 of the Complaint.
 15            63.          Defendants admit the allegations of paragraph 63 of the Complaint in that
 16 HUD completed an investigation and prepared a final investigative report, but
 17 Defendants are informed and believe that HUD did not engage in a good faith attempt
 18 at conciliation, and therefore deny that HUD truly attempted conciliation.
 19            64.          Defendants lack sufficient knowledge or information to form a basis as to
 20 the truth of the allegations of paragraph 64 of the Complaint and on that basis deny
 21 those allegations.
 22            65.          Defendants admit the allegations of paragraph 65 of the Complaint.
 23            66.          Defendants admit the allegations of paragraph 66 of the Complaint.
 24            67.          Defendants admit the allegations of paragraph 67 of the Complaint.
 25            68.          Defendants lack sufficient knowledge or information to form a basis as to
 26 the truth of the allegations of paragraph 68 of the Complaint and on that basis deny
 27 those allegations.
 28 / / /
      01071.0047/628735.1
                                             -13-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 14 of 20 Page ID #:79




  1         69.    This paragraph 69 merely re-alleges and re-incorporates all preceding
  2 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
  3 paragraphs in this Answer.
  4         70.    Defendants allege that Title VIII of the Civil Rights Act of 1968, as
  5 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(b) (the “Fair
  6 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
  7 paragraph 70 of the Complaint calls for a legal conclusion. The foregoing
  8 notwithstanding, Defendants respond that Defendants lack sufficient knowledge or
  9 information to form a basis as to the truth of the allegations of paragraph 70 and on that
 10 basis deny those allegations.
 11         71.    Defendants deny the allegations of paragraph 71 of the Complaint.
 12         72.    Defendants deny the allegations of paragraph 72 of the Complaint.
 13         73.    Defendants allege that Title VIII of the Civil Rights Act of 1968, as
 14 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(i)(the “Fair
 15 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
 16 Paragraph 73 of the complaint calls for a legal conclusion. The foregoing
 17 notwithstanding, Defendants deny the allegations of paragraph 73 of the Complaint.
 18         74.    Defendants deny the allegations of paragraph 74 of the Complaint.
 19                              AFFIRMATIVE DEFENSES
 20         75.    Defendants allege the following affirmative defenses as to each and every
 21 claim for relief and as to each and every allegation set forth in the Complaint.
 22 Defendants reserve the right to add affirmative defenses to those stated hereinafter to
 23 the extent that discovery, disclosures, or other evidence in the case raises such as proper
 24 defenses.
 25                           FIRST AFFIRMATIVE DEFENSE
 26                                 (Failure to State a Claim)
 27         Plaintiff’s Complaint, and each cause of action alleged therein, fails to set forth
 28 facts sufficient to state a claim against Defendants.
    01071.0047/628735.1
                                               -14-                 Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                            DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 15 of 20 Page ID #:80




  1                         SECOND AFFIRMATIVE DEFENSE
  2                                          (Laches)
  3         Plaintiff’s Complaint is barred, in whole or in part, by the doctrine of laches due
  4 to Plaintiff’s unreasonable delay in prosecuting the instant action. The original
  5 complaint brought by HUD in this matter was brought in 2016, and in the intervening
  6 time HUD failed to actively pursue the matter, resulting in the loss of valuable evidence
  7 and an inability to locate necessary witnesses.
  8                          THIRD AFFIRMATIVE DEFENSE
  9                                         (Mootness)
 10         Plaintiff’s Complaint, in whole or in part, is moot in light of the 2017 amendment
 11 to the ordinance at issue herein, making any alleged violations not “ongoing.”
 12                         FOURTH AFFIRMATIVE DEFENSE
 13                                         (Standing)
 14         Plaintiff lacks standing to bring this action based on alleged violations that are
 15 not ongoing.
 16                           FIFTH AFFIRMATIVE DEFENSE
 17                                          (Waiver)
 18         Plaintiff’s Complaint is barred, in whole or in part, due to Plaintiff’s waiver of
 19 causes of action alleged herein.
 20                           SIXTH AFFIRMATIVE DEFENSE
 21                                  (Statute of Limitations)
 22         Defendants are informed and believe that Plaintiff failed to comply with the
 23 applicable statute(s) of limitation, including, but not limited to, 28 U.S.C. § 1658 and
 24 42 U.S.C. § 3610.
 25                        SEVENTH AFFIRMATIVE DEFENSE
 26                                  (Third Parties Liable)
 27         Defendants allege that the acts and omissions complained of are those of
 28 individuals and/or entities other than the answering Defendants and their employee(s).
    01071.0047/628735.1
                                               -15-                      Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                            DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 16 of 20 Page ID #:81




  1                               EIGHTH AFFIRMATIVE DEFENSE
  2                                   (Apportionment of Liability)
  3            Defendants allege that the damages asserted in the Complaint were proximately
  4 caused and contributed to by persons and/or entities other than the answering
  5 Defendants and the liability of parties, named or unnamed, should be apportioned
  6 according to their relative degree of fault, if any, and the resulting liability of the
  7 answering Defendants, if any, should be reduced accordingly.
  8                                NINTH AFFIRMATIVE DEFENSE
  9                             (No Unlawful Custom, Policy, or Practice)
 10            Defendants allege that they do not have any unlawful custom, policy, or practice
 11 relevant to the allegations in Plaintiff’s Complaint.
 12                               TENTH AFFIRMATIVE DEFENSE
 13                                 (ResJudicata/Collateral Estoppel)
 14            Plaintiff’s Complaint is barred, in whole or in part, due to res judicata and/or
 15 collateral estoppel arising from prior related litigation.
 16                             ELEVENTH AFFIRMATIVE DEFENSE
 17                                (Direct Threat to Health and Safety)
 18            Defendants allege that the challenged action falls under the direct threat
 19 exception of 42 U.S.C. § 3604(F)(9), which states, “Nothing in this subsection requires
 20 that a dwelling be made available to an individual whose tenancy would constitute a
 21 direct threat to the health or safety of other individuals or whose tenancy would result
 22 in substantial damage to the property of others.”
 23                             TWELFTH AFFIRMATIVE DEFENSE
 24                         (No Malice, Intent, Willful, or Reckless Disregard)
 25            Defendants allege that they have not engaged in intentional discrimination and
 26 their actions were not done with malice, willfulness, or reckless disregard to the rights
 27 of any person.
 28 / / /
      01071.0047/628735.1
                                             -16-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 17 of 20 Page ID #:82




  1                                THIRTEENTH AFFIRMATIVE DEFENSE
  2                              (No Objectively Reasonable Effort at Conciliation)
  3            Defendants allege that HUD failed to engage in an objectively reasonable effort
  4 at conciliation as required by the Fair Housing Amendments Act. (Kelly v. Secretary,
  5 U.S. Dept. of Housing and Urban Development (6th Cir. 1993) 3 F.3d 951, 954.)
  6                                   FOURTEENTH AFFIRMATIVE DEFENSE
  7                                        (Qualified/Discretionary Immunity)
  8            Plaintiff’s Complaint is barred, in whole or in part, by the qualified and
  9 discretionary immunities afforded Defendants’ employees.
 10                                                  PRAYER
 11            WHEREFORE, Defendants pray for judgment or relief against Plaintiff as
 12 follows:
 13            1.           That the claims against Defendants be dismissed, with prejudice, and that
 14 the Plaintiff take nothing;
 15            2.           2.      That any relief be offset by relief afforded to other persons and
 16 entities that brought suit in cooperation with Plaintiff on the same grounds alleged by
 17 Plaintiff herein.
 18            3.           For such other and further relief as this Court deems just and proper.
 19 DATED: January 30, 2020                        ALESHIRE & WYNDER, LLP
                                                   ERIC L. DUNN
 20
                                                   STEPHEN R. ONSTOT
 21                                                BRADEN J. HOLLY
 22
 23
                                                   By:
 24
                                                         STEPHEN R. ONSTOT
 25                                                      Attorneys for COUNTY OF SAN
 26                                                      BERNARDINO, and SAN BERNARDINO
                                                         COUNTY SHERIFF’S DEPARTMENT
 27
 28
      01071.0047/628735.1
                                             -17-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 18 of 20 Page ID #:83




  1                              DEMAND FOR JURY TRIAL
  2            The County of San Bernardino and the San Bernardino County Sheriff’s
  3 Department hereby demand a trial by Jury of all issues so triable pursuant to Rule 38 of
  4 the Federal Rules of Civil Procedure.
  5
  6 DATED: January 30, 2020               ALESHIRE & WYNDER, LLP
  7                                       ERIC L. DUNN
                                          STEPHEN R. ONSTOT
  8                                       BRADEN J. HOLLY
  9
 10
 11                                       By:
                                                STEPHEN R. ONSTOT
 12                                             Attorneys for CITY OF HESPERIA
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/628735.1
                                             -18-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 19 of 20 Page ID #:84




  1                                   PROOF OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3       At the time of service, I was over 18 years of age and not a party to this action. I
    am employed in the County of Los Angeles, State of California. My business address
  4 is 2361 Rosecrans Ave., Suite 475, El Segundo, CA 90245.
  5       On January _30, 2020, I served true copies of the following document(s)
    described as DEFENDANTS COUNTY OF SAN BERNARDINO and SAN
  6 BERNARDINO COUNTY SHERIFF’S DEPARTMENT’S ANSWER TO
    COMPLAINT AND DEMAND FOR JURY TRIAL on the interested parties in this
  7 action as follows:
  8            William P. Barr                      Attorneys for Plaintiff United States
               Attorney General                     of America
  9            Assistant Attorney General
               Sameena Shina Majeed
 10            Chief, Housing and Civil Enforcement
               Section
 11            R. Tamar Hagler (CA State Bar No.
               189441)
 12            Deputy Chief, Housing and Civil
               Enforcement Section
 13            Megan K. Whyte De Vasquez (DC Bar
               No. 1000419)
 14            Trial Attorney
                      U.S. Department of Justice
 15                   Civil Rights Division
                      Housing and Civil Enforcement
 16            Section
                      950 Pennsylvania Ave., NW –
 17            4CON
                      Washington, D.C. 20530
 18                   Telephone: (202) 514-4713
                      Facsimile: (202) 514-1116
 19                   Email:
               Megal.Whyte.de.Vasquez@usdoj.gov
 20
               NICOLA T. HANNA
 21            United Sates Attorney
               DAVID M. HARRIS
 22            Chief, Civil Division
               KAREN P. RUCKERT (CA State Bar
 23            No. 315798)
               Chief, Civil Rights Section, Civil
 24            Division
               MATTHEW NICKELL (CA State Bar
 25            No. 304828)
               Assistant United States Attorney
 26                  Federal Building, Suite 7516
                     300 North Los Angeles Street
 27                  Los Angeles, California 90012
                     Telephone: (213) 894-8805
 28
      01071.0047/628735.1
                                              -1-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
Case 5:19-cv-02298-AB-SP Document 13 Filed 01/30/20 Page 20 of 20 Page ID #:85




  1                  Facsimile: (213) 894-7819
                     E-mail:
  2            Matthew.Nickell@usdoj.gov
               Attorneys for Plaintiff
  3            United States of America
  4
  5        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
    document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
  6 the case who are registered CM/ECF users will be served by the CM/ECF system.
    Participants in the case who are not registered CM/ECF users will be served by mail or
  7 by other means permitted by the court rules.
  8        I declare under penalty of perjury under the laws of the United States of America
    that the foregoing is true and correct and that I am employed in the office of a member
  9 of the bar of this Court at whose direction the service was made.
 10            Executed on January 30, 2020, at El Segundo, California.
 11
 12
 13                                               Claire Z. Evans
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      01071.0047/628735.1
                                              -2-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                               DEPARTMENT ANSWER TO COMPLAINT
